—Judgment, Supreme Court, Bronx County (Eugene Oliver, J.), rendered April 23, 1996, convicting defendant, after a jury trial, of murder in the second degree (two counts), kidnapping in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him to three consecutive terms of 25 years to life consecutive to a term of 5 to 15 years and concurrent with a term of 2xk to 7 years, unanimously affirmed.
The court properly exercised its discretion (see, People v Williams, 63 NY2d 882, 885) when it denied defendant’s challenge for cause to a prospective juror given the totality of the juror’s *231responses (see, People v Blyden, 55 NY2d 73, 78). Defendant failed to meet his burden in support of a challenge for cause. The record fails to substantiate defendant’s claim that the juror expressed an automatic belief in the truthfulness of all sworn witnesses, and the court properly concluded that the juror could evaluate sworn testimony.
The court properly denied the request of defendant, a Muslim, to release the sequestered jury and cease deliberations for three days to allow him to perform religious observances on Friday, and defendant thus validly waived his presence when the verdict was rendered (see, People v Williams, 197 AD2d 401, lv denied 82 NY2d 932). The court made arrangements for defendant to pray on Friday, and the incidental burden on defendant’s religious practice was justified by the State’s paramount and compelling interest in guaranteeing a fair trial.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, J. P., Nardelli, Tom, Mazzarelli and Friedman, JJ.